Citation Nr: 0118810	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  97-03 645	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
neuropsychiatric disorder, to include post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the RO in New York, 
New York.  The veteran re-located while his appeal was 
pending, and the case was transferred to the jurisdiction of 
the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  By a decision entered in February 1990, the Board denied 
service connection for a neuropsychiatric disorder.

2.  The additional evidence received since the time of the 
Board's February 1990 decision is not merely cumulative or 
redundant of the evidence that was then of record; the new 
evidence bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for a neuropsychiatric disorder.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disorder (claimed as a nervous condition) in July 1988.  The 
veteran appealed that decision to the Board, and in a 
February 1990 decision the Board affirmed the RO's denial, 
finding no evidence that the veteran suffered from a 
neuropsychiatric disorder that was incurred in or aggravated 
by service.  The veteran did not appeal the Board's decision, 
and thus it stands as the last final decision concerning the 
veteran's claim.  See 38 C.F.R. § 20.1100 (2000).  The 
veteran filed his current claim, seeking to reopen his claim 
of entitlement to service connection for a neuropsychiatric 
disorder, in August 1995.  This claim is now before the 
Board.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the Board's February 
1990 decision consisted of the veteran's service medical 
records, outpatient treatment records, and testimony and 
evidence presented at a May 1989 hearing.  The veteran's 
service medical records were negative for any psychiatric 
treatment or diagnosis, and contained no mention of any 
psychiatric defect on examination at service entrance or 
discharge.  Outpatient treatment records from 1987 and 1988 
showed that he was treated at a VA psychiatric clinic in New 
York during that time frame, and that he was taking the 
medication Xanax.  At a hearing in May 1989, he testified 
that he experienced harassment while in service and that he 
had had a nervous condition since he was eight years old.  
The veteran's wife testified that he was abusive and hostile.  
The veteran submitted two statements at the hearing from VA 
physicians, dated in 1982.  One statement indicated that the 
veteran had a long history of psychological maladjustment, 
and the other indicated that he was being treated for a 
depressive disorder and an anxiety disorder, and that he had 
had a psychiatric history since childhood.  As noted above, 
the Board found that this evidence failed to show that the 
veteran had any neuropsychiatric disorder which was incurred 
in or aggravated by service.

Since February 1990, the veteran has submitted lay statements 
from friends who have described a change they noted in his 
personality upon his return from service.  In addition, the 
RO has received outpatient treatment records covering 
approximately 20 years (1976-96) which detail medical 
treatment he received for a variety of conditions, including 
several heart-related conditions (angina, hypertension, 
coronary artery disease, etc.), chronic renal insufficiency, 
peptic ulcer disease, and knee problems, in addition to 
treatment for various psychological problems.  The record 
also contains a report of a November 1997 VA PTSD 
examination, wherein an examiner has indicated that the 
veteran suffered from bipolar disorder as well as psychotic 
disorder not otherwise specified (NOS) and panic disorder 
with agoraphobia.  The examiner has further indicated that 
the veteran's psychiatric impairment is severe, and has 
offered an opinion to the effect that some of the veteran's 
bipolar symptoms, if not his psychotic disorder, began while 
he was in service.
 
To establish service connection for a claimed disability, 
there must be evidence of a current disability and evidence 
of a nexus between the disability and service or an already 
service-connected disability.  The evidence previously of 
record in February 1990 did not establish that any then-
current disability experienced by the veteran was the result 
of his period of active service.  Now, however, as noted 
above, the record contains, among other things, a medical 
opinion suggesting that there may be a nexus between a 
current disability experienced by the veteran and his period 
of active service.  This additional evidence is not merely 
cumulative or redundant of the evidence that was of record in 
February 1990.  Moreover, it bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  Consequently, 
inasmuch as the evidence is both new and material, the claim 
is reopened.


ORDER

The claim of entitlement to service connection for a 
neuropsychiatric disorder is reopened; to this extent, the 
appeal is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, the new 
law eliminates the concept of a well-grounded claim and re-
defines VA's obligations with respect to notice and the duty 
to assist.  The new law is applicable to all claims filed on 
or after the date of its enactment, as well as to claims 
filed before the date of enactment and not yet final as of 
that date.  Id.  Because of the new statutory changes, and in 
light of the Board's decision to reopen the veteran's claim, 
further development of the evidence is necessary.

First, as noted above, the veteran was afforded a VA 
psychiatric examination in November 1997.  However, that 
examination was conducted without review of his claims file 
and, as such, is of somewhat limited probative value.  
Accordingly, the Board finds that he should be afforded a new 
examination, to include a review of his claims file, aimed at 
assessing the nature and etiology of any current 
neuropsychiatric disorder(s).

Additionally, the veteran has indicated in testimony before 
the Board that he has had a nervous condition since the age 
of eight.  He has further suggested that he received 
treatment for the condition prior to entering the military.  
There are no records of pre-service psychiatric treatment in 
the current record, however.  Consequently, the RO should 
assist the veteran in obtaining such records.  The RO should 
also ensure that all other relevant medical records have been 
associated with the file, to include all relevant records of 
private treatment; the medical records underlying the 
veteran's award of disability benefits from the Social 
Security Administration (SSA); and any records reflecting 
pertinent treatment the veteran may have received at VA since 
the time that such records were last obtained in 1997.

Accordingly, to ensure due process, and to ensure that the VA 
has satisfied its duty to assist the veteran in developing 
the facts pertinent to his appeal, the case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  Development 
should include, among other things, 
undertaking efforts to ensure that all 
relevant medical records have been 
associated with the file, to include all 
relevant records of private treatment 
(both before and after service, and to 
include treatment at Willard Park 
Hospital and at a mental hygiene clinic 
in Bellevue, New York); the medical 
records underlying the veteran's award 
of disability benefits from the SSA; and 
any records reflecting pertinent 
treatment he may have received at VA 
since the time that such records were 
last obtained in 1997.

2.  After all relevant and obtainable 
records have been associated with the 
file, the RO should arrange to have the 
veteran scheduled for a neuropsychiatric 
examination.  The veteran's claims 
folder should be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should provide an opinion as to the 
proper diagnosis of any currently noted 
psychiatric disorder(s), and should also 
offer an opinion, with respect to each 
such disorder, as to each of the 
following questions:

a.  What is the medical likelihood that 
the disorder had its onset in service?

		b.  Is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the disorder pre-existed the veteran's 
entry into military service?
 
		c.  If it is absolutely clear that the 
disorder existed prior to service, what 
is the medical likelihood that the 
disorder underwent a chronic or 
permanent (as opposed to a transient or 
temporary) increase in severity during 
service?
 
	d.  If it is absolutely clear that the 
disorder existed prior to service, and 
it is at least as likely as not that the 
disorder underwent a chronic or 
permanent increase in severity during 
service, is it absolutely clear (i.e., 
obvious, manifest, or undebatable) that 
the increase in severity during service 
was due to the natural progress of the 
disorder, or is it at least as likely as 
not that the disorder worsened during 
service beyond the natural progress?

A complete rationale for all opinion 
should be provided.

3.  The RO should thereafter review the 
record to determine whether the veteran 
has been diagnosed with PTSD.  If he 
has, the RO should undertake any 
development necessary to assist him in 
corroborating his claimed stressors.

4.  The RO should clarify whether the 
veteran still desires to have another 
hearing before a hearing officer at the 
RO.  If he does, he and his 
representative should be notified of the 
date and time of the hearing, and a 
transcript of the hearing should be 
associated with the claims file.

5.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action of the 
merits of the veteran's claim for 
service connection for a 
neuropsychiatric disorder.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



